                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL KROEGER,                                  Case No. 18-cv-00389-SI
                                   8                     Plaintiff,
                                                                                           ORDER TO SUPPLEMENT
                                   9              v.                                       ADMINISTRATIVE RECORD
                                  10     NANCY A. BERRYHILL,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           In this case, plaintiff Michael Kroeger is appealing the January 19, 2017 decision issued by

                                  14   an administrative law judge (“ALJ”) within the Social Security Administration. It has come to the

                                  15   Court’s attention that the administrative record defendant filed is incomplete. Specifically, the

                                  16   record on file with the Court (both the electronic copies filed on the Court’s Electronic Case Filing

                                  17   system, at Docket No. 19, and the paper copy on file with the Clerk’s office) is missing page 1384

                                  18   of the administrative record. Given that page 1383 is “Page 30 of 31” of the ALJ’s decision, page

                                  19   1384 apparently represents the final page of the ALJ decision that plaintiff is appealing. Clearly,

                                  20   this page is critical to the record.

                                  21           The Court therefore ORDERS defendant to supplement the administrative record by filing

                                  22   page 1384 (and any other pages defendant may realize are missing) no later than August 21, 2019.

                                  23

                                  24           IT IS SO ORDERED.

                                  25   Dated: August 16, 2019

                                  26                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  27                                                   United States District Judge
                                  28
